Washington Mutual Investors Fund Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $671,885 Class B $20,125 Class C $21,851 Class F1 $32,777 Class F2 $170 Total $746,808 Class 529-A $12,006 Class 529-B $1,459 Class 529-C $2,595 Class 529-E $587 Class 529-F1 $617 Class R-1 $520 Class R-2 $6,503 Class R-3 $16,984 Class R-4 $12,608 Class R-5 $18,212 Total $72,091 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.3600 Class B $0.2456 Class C $0.2389 Class F1 $0.3573 Class F2 $0.1879 Class 529-A $0.3487 Class 529-B $0.2276 Class 529-C $0.2287 Class 529-E $0.3053 Class 529-F1 $0.3812 Class R-1 $0.2455 Class R-2 $0.2392 Class R-3 $0.3147 Class R-4 $0.3539 Class R-5 $0.3999 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 1,804,718 Class B 77,535 Class C 87,577 Class F1 86,076 Class F2 3,769 Total 2,059,675 Class 529-A 34,535 Class 529-B 6,335 Class 529-C 11,245 Class 529-E 1,945 Class 529-F1 1,664 Class R-1 2,155 Class R-2 26,751 Class R-3 49,641 Class R-4 35,533 Class R-5 49,658 Total 219,462 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $23.21 Class B $23.06 Class C $23.01 Class F1 $23.16 Class F2 $23.22 Class 529-A $23.19 Class 529-B $23.08 Class 529-C $23.07 Class 529-E $23.10 Class 529-F1 $23.15 Class R-1 $23.06 Class R-2 $23.00 Class R-3 $23.09 Class R-4 $23.15 Class R-5 $23.21
